                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RODNEY P. GRENWALT,

                               Plaintiff,
        v.                                                                  ORDER

 WARDEN RICHARDSON, CO KREMSREITER,                                      18-cv-581-jdp
 SERGEANT JANE DOE, and INMATE JOHN DOE,

                               Defendants.


       Pro se plaintiff Rodney P. Grenwalt is an inmate incarcerated at Stanley Correctional

Institution (SCI). He alleges that he slipped, fell, and injured himself on a slippery floor at the

prison. He brings Eighth Amendment claims against defendant prison officials for failing to

take proper precautions or warn inmates about the unsafe conditions.

       I dismissed Grenwalt’s original complaint because it asserted state-law negligence claims

rather than federal constitutional claims over which I could exercise jurisdiction. Dkt. 5. I

stated that federal courts have generally concluded that slippery floors, by themselves, do not

amount to an Eighth Amendment violation because they constitute a risk faced by members of

the public at large, and the possibility of falling on them does not constitute a risk of serious

harm. Id. at 3. But I noted that in certain circumstances, slippery floors can pose a significant

risk of serious harm under the Eighth Amendment where hazardous factors in addition to the

slippery surface are involved, such as when a prisoner has a disability and prison officials are

aware of the prisoner’s related falls and injuries. Id. I therefore gave Grenwalt an opportunity

to amend his complaint to state federal constitutional claims.

       Grenwalt has responded with a proposed amended complaint, Dkt. 6, but that

complaint only includes two minor additions: Grenwalt states that a John Doe corrections
officer told him that an “officer was supposed to make sure the wet floor sign was up and in

view,” and he alleges that he will be able to demonstrate through discovery that the defendants

“failed in their written and verbal duties” on the day in question. Dkt. 6, at 2. These additional

facts are not enough to state a claim under the Eighth Amendment. Violations of administrative

policies and procedures do not rise to the level of a constitutional violation. See Whitman v.

Newic, 368 F.3d 931, 935 n.1 (7th Cir. 2004). Grenwalt has alleged nothing more than a

standard “slip and fall” claim, which belongs in state court under a negligence theory. I will

dismiss this case for the court’s lack of subject-matter jurisdiction over his state-law claims. But

I will not assess Grenwalt a “strike” because dismissal for lack of subject-matter jurisdiction is

not a reason enumerated in 28 U.S.C. § 1915(g) that requires issuing a strike.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Rodney P. Grenwalt’s complaint is DISMISSED for lack of subject-matter
          jurisdiction.

       2. The clerk of court is directed to enter judgment for defendants and close the case.

       Entered December 13, 2018.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 2
